Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       26-APR-2021
                                                       11:02 AM
                                                       Dkt. 13 ODDP

                           SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


 MARY ANN O. FERNANDES and MARY ANN K. BODE, in her capacity as
    attorney-in-fact for MARY ANN O. FERNANDES, Petitioners,

                                 vs.

THE HONORABLE RANDAL G.B. VALENCIANO, Judge of the Circuit Court
    of the Fifth Circuit, State of Hawai#i, Respondent Judge,

                                 and

       ANNETTE HASHIMOTO and ALAN HASHIMOTO, Respondents.


                          ORIGINAL PROCEEDING
                       (Case No. 5CC1610000099)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioners’ petition for writ of

mandamus, the documents attached thereto and submitted in support

thereof, the supplemental declaration of counsel, and the record,

it appears that the circuit court has orally ruled upon the

motion to dismiss, which addresses the relief requested in this

original proceeding.    While the written order formalizing the

court’s decision has not yet been entered, at this juncture, it

does not appear that the requested extraordinary writ is

warranted.    See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d
334, 338-39 (1999) (a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, April 26, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins




                                 2